EXHIBIT 10.3

 

GLOBAL AMENDMENT

TO

RESTRICTED SHARE UNIT AWARD TERMS AND CONDITIONS

(December 8, 2003 Awards)

 

WHEREAS, Occidental Petroleum Corporation (the “Corporation”) granted certain
Restricted Share Unit Awards (the “Awards”) to the individuals listed on
Appendix A attached hereto (each a “Grantee”) on December 8, 2003;

WHEREAS, the Awards are subject to the Occidental Petroleum Corporation 2001
Incentive Compensation Plan Restricted Share Unit Award Terms and Conditions
(the “Terms and Conditions”);

WHEREAS, Section 409A of the Internal Revenue Code (“Section 409A”) provides
rules regarding the deferral of taxation of non-qualified deferred compensation
plans, effective for amounts that were not earned and vested as of December 31,
2004;

WHEREAS, proposed regulations issued by the Internal Revenue Service allow plan
sponsors to amend deferred compensation arrangements to permit participants to
change the time and/or form of distribution if such change is made before
December 31, 2006, does not provide for distribution in 2006, and does not defer
amounts that would otherwise be paid in 2006 (the “Transition Rule”);

WHEREAS, the Awards that were not vested as of December 31, 2004 are subject to
Section 409A; and

WHEREAS, the Corporation has decided to permit the Grantees to make certain
distribution elections in accordance with the Transition Rule.

NOW THEREFORE, effective October 12, 2006, the Terms and Conditions are amended
to add the following provision:

“19.     Special Transition Election.

Notwithstanding anything herein to the contrary, pursuant to the transition
rules under Section 409A of the Code and the regulations and guidance
thereunder, the Grantee may make a new distribution election with respect to his
Restricted Share Units that remain unvested on December 31, 2006. As part of
such special election, the Grantee may elect to receive a distribution (A) upon
termination of employment in accordance with the general terms and conditions of
the Occidental Petroleum Corporation 2005 Deferred Stock Program (the “2005
Deferral Program”) pursuant to any elections in effect on January 1, 2007, or as
subsequently changed in accordance with the terms of the 2005 Deferral Program
or (B) in 2008 or, if later, upon vesting. Any election under this Section 19
must be made by November 3, 2006 or such later date as permitted by the

 

1



 

Company, but in no event later than December 31, 2006. Any Restricted Share
Units that are subject to a 2008 distribution election under this Section 19
shall, upon vesting, be credited to a special subaccount of the Grantee’s
Deferred Share Account under the 2005 Deferral Program as described in
Section 3.3(b) of the 2005 Deferral Program and distributed in 2008 as described
therein. Any Restricted Share Units that a Grantee elects to be paid out at
vesting shall not be credited under the 2005 Deferral Program.”

IN WITNESS WHEREOF, the Corporation has caused its duly authorized officer to
execute this Global Amendment to Restricted Share Unit Award Terms and
Conditions this ___________ day of ______________, 2006.

 

 

OCCIDENTAL PETROLEUM CORPORATION

 

 

By:

 

   

[name]

[title]

 

2